                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

RANDI MILROY and DAN WILLIAMS,                          )
                                                        )
                                Plaintiffs,             )
                                                        )          JUDGMENT IN A
                                                        )          CIVIL CASE
v.                                                      )          CASE NO. 7:19-cv-10-D
                                                        )
BELL PARTNERS INC., LSREF3 BRAVO                        )
(RALEIGH), LLC, DPR WESTOVER, LLC, and                  )
HUDSON CAPITAL WESTON,                                  )
                                                        )
                                Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that on December 13, 2018, Plaintiffs
voluntarily dismissed defendant DPR WESTOVER, LLC.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the court GRANTS
defendants' motions to dismiss plaintiffs' complaint [D.E. 26, 28, 30] and DISMISSES
plaintiffs' complaint [D.E. 1-1].


This Judgment Filed and Entered on July 30, 2019, and Copies To:
Karl Stephen Gwaltney                                   (via CM/ECF electronic notification)
Scott C. Harris                                         (via CM/ECF electronic notification)
Patrick M. Wallace                                      (via CM/ECF electronic notification)
Clifton L. Brinson                                      (via CM/ECF electronic notification)
J. Gray Wilson                                          (via CM/ECF electronic notification)
Kirk G. Warner                                          (via CM/ECF electronic notification)
Michael W. Mitchell                                     (via CM/ECF electronic notification)
Melissa A. Romanzo                                      (via CM/ECF electronic notification)
Patrick L. Robson                                       (via CM/ECF electronic notification)
Joseph Samuel Dowdy                                     (via CM/ECF electronic notification)
Phillip A. Harris, Jr.                                  (via CM/ECF electronic notification)


DATE:                                                   PETER A. MOORE, JR., CLERK
July 30, 2019                                           (By) /s/ Nicole Sellers
                                                                   Deputy Clerk
